SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of the Board of Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is DENIED.
Li Yun Jiang petitions for review of the BIA decision affirming an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts and procedural history of this case.
*81Where, as here, the BIA summarily affirms the IJ’s decision without opinion, this Court reviews the IJ’s decision. Twum v. INS, 411 F.3d 54, 58 (2d Cir.2005). This Court reviews the agency’s factual findings, including adverse credibility determinations, under the substantial evidence standard. See 8 U.S.C. § 1252(b)(4)(B); Jin Hui Gao v. United States Att’y Gen., 400 F.3d 963, 964 (2d Cir.2005); Zhou Yun Zhang v. INS, 386 F.3d 66, 73-79 (2d Cir.2004); Ramsameachire v. Ashcroft, 357 F.3d 169, 178-83 (2d Cir.2004); Secaida-Rosales v. INS, 331 F.3d 297, 306-13 (2d Cir.2003); Diallo v. INS, 232 F.3d 279, 286-88 (2d Cir.2000).
In this case, the IJ determined that Jiang was not credible because (1) she testified that her father owned a bookstore, but her household register listed his occupation as a fisherman, and (2) she was unable to provide any corroborating evidence regarding her father’s ownership of a bookstore and participation in Falun Gong activities. These specific findings are substantially supported by examples in the record and are sufficient to support the IJ’s adverse credibility finding and denial of asylum and withholding of removal. Because Jiang did not address the IJ’s denial of CAT relief in her appellate brief, she has waived any challenge to that finding. Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1 (2d Cir.2005)
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appelíate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).